Ereeman, ' J.,
delivered the following dissenting, opinion •
Rever having assented to the correctness of the opinion in the case of Gillespie v. Worford, 2 Cold., 632, I take occasion to state a few of my objections to the ruling of the Court.
In the first place, I hold that where the married woman is authorized to convey by deed, as she is by our law beyond question, then she may as well make that deed by an agent or attorney in fact as in person. That authority to make the deed includes the usual and known methods and agencies by which such an act is done, and by an agent or attorney is, and was when she was authorized to make a deed, one of the well known and usual means by which all parties competent to make deeds were accustomed to perform such acts. In a word, I hold that what a party can do by himself he can do by another, or an agent. The maxim of our law, that what a man does by another is done by himself, I think strictly applicable to the question.
The fallacy of the argument of Judge Milligan in the opinion referred to, is in following authorities holding that a married woman could not make a valid power of attorney, which are based on the fact that, by reason of her coverture, she was incompetent to contract. The want of application of the principle to the case where she did have the power to make the contract, I think is clear, she *140has- the power to do the major act, that is, make the deed of conveyance, and it seems to me this necessarily involved the power to do the minor act, to-wit: to perform all that a natural and usual means by which such an act may be done, and that the end includes the means by which it may be effected. In view of the well known fact that such had been the universal understanding of the profession from the organization of the State down to the case in 2 Cold., and the additional fact that immense bodies of our lands had been eonveyed by non-residents by means of powers of attorney executed by husbands and wives, I have always felt that decision was unwise in policy as well as erroneous in law.
But the main question debated before us, and in which I cannot agree to the conclusion arrived at by a majority of the Court, following the opinion in 2 Cold., is, that the husband’s right by courtesy, or his vendee after the dissolution of the marriage by divorce, continues, and is not ended by the divorce.
The defendants in this case hold under a conveyance from the husband and wife. The wife’s deed is held void by reason of having been made under a power of attorney. She was divorced and freed from disability many years since, married again,' and is again discovert — the first husband remaining alive, the second husband being dead.
The statute of limitations, by reason of adverse possession of defendants, bars her right, in any *141view, unless it be the vendees- of the husband and wife are entitled to an estate for life from the husband by reason of his deed, made while he was husband
The opinion combatted holds that a purchaser from the husband takes an estate for life, that is, an estate by courtesy, for the life of the husband by reason of the marriage, seizin of lands during coverture,' birth of issue, independent of the continuance of the marriage relation. In other words, that though the woman does not die his wife, nor he survive her as her husband, still the same results follow, as if the facts were as stated. To this I cannot assent.
On marriage and birth of issue, the husband became tenant by courtesy initiate, but his estate is not consummate until death of the wife, which completes his title by the courtesy of England, is the language of all pur books defining this estate: 2 R . C., 128.
It is the death of his wife that consummates the estate, not the death of a woman who is not his wife, it may be the wife of another man, as in this case, one who has been the wife of another, and may again form that relation. The ease then being but initiate, and never consummate during the existence of the marriage relation, being dependent on, growing out of, and existing by means alone of the marriage relation must necessarily fail, when this relation ceases, as it seems to me. In fact, it never arises in completed form — it can *142never do so — because the consummation can never take place. The condition of consummation can never happen, that is the death of his wife. She is not his wife, in fact may die the wife of another man.
Suppose the case of marriage, birth of issue, seizin of lands, and a divorce, then the marriage of another husband by the wife, it may be three or four births of children by each, and divorce, and then the wife dies, leaving the four or five husbands, and fathers living, who shall have courtesy in her lands ? Shall their rights be fixed pro rata? If so, by what rule — the number of years they had her to wife or the number of children born to each? This is as troublesome a question, it seems to me, as the one propounded by the Sadducees on a certain occasion of the seven successive brothers who married the woman under the Mosaic law, and all died, and then the woman died. They said, “Whose wife shall she be in the resurrection ? ”
The question in the ease put is, which of the husbands surviving is entitled to the relation? Whose wife was she when she died? I would say, as a matter of course, the husband whose wife she was at her death takes the estate incident to the marital relation. The principle of the opinion gives it to the man who has ceased to be husband, and who is declared by the decree of a competent Court to have forfeited the rights to the position of husband for misconduct. Husbands could, under *143this view, well afford to he divorced from undesirable wives who had estates,- for no forfeiture of the estate gained by the marriage will result, or they may well sell all, and purchasers may well buy, and be secure for his life, he may pocket the proceeds and the wife cannot reach it until after his death, though she may need and suffer poverty by reason of his alienation.
It seems to be thought the rule is one beneficial to the wife, but this is a mistake as a general rule. If she is to be benefitted, generally it would be by being entitled to her estate at once, for ordinarily it may be assumed she will die as soon as the husband. In this case it happens she is still alive, but it may yet be that her husband will live as long as she does. So we may declare her right, and she not live to enjoy it.
I need but say, the argument that the husband’s vendee can possibly take an estate beyond that which the husband had to sell, stand higher or held by a broader title, is one that I am unable to comprehend. It may be supported by reason, but I am frank to say I have not been able to see the basis on which it can be rested. Until it can be shown that a man can convey what he has not himself^ that a stream can rise above its source, I shall never be able to see how the vendee of the husband can take an estate from the husband of greater dignity or duration than that of the husband himself. I need not cite or comment on authorities. I believe it is not claimed that any case *144Rut the one mentioned holds the, doctrine contended for, and this sustained by the principle of the 4th Sneed case, cited in the opinion incidentally referred to in other cases. I have examined a number of authorities, and all hold in accord with the view I here maintain.
I can see no strong equity in favor of the rule contended for — no reason of public policy — and when a rule is totally inconsistent with sound reason and legal logic, I feel no hesitancy in overruling it, however often it may have been declared, unless it was because it was the basis of property titles, which public policy demands should not be disturbed
Here the only effect of adopting this illogical, and, as I think, unsound rule, is, not to sustain and quiet titles, but simply to destroy titles long acquiesced in for which a valuable consideration was paid, and on which the parties had rested with confidence for a quarter of a century.
I have felt the force of the argument drawn from the principle stare decisis. It is one always presented by ingenious counsel, and often referred to, and properly by Judges in support of their opinions. However, I must say my own observation is, that generally orthodoxy on this doctrine consists in adhering to it, when it supports the views of the particular Judge preparing the opinion, and disregarding its obligations when the decisions do not serve this useful end. For this reason, I do not *145feel that absolute deference to the authority of this rule that I .might otherwise have felt.
Believing the principles of the case of Gillespie v. Worford to be radically wrong, I think the case should be overruled, and dissent from the opinion of the majority holding the contrary